United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1563
                       ___________________________

                            United States of America,

                      lllllllllllllllllllll Plaintiff - Appellee,

                                          v.

                           Eloy Castaneda-Gonzalez,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                           Submitted: October 3, 2014
                             Filed: October 8, 2014
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Eloy Castaneda-Gonzalez directly appeals after he pled guilty to drug-
conspiracy charges and the district court1 sentenced him below the calculated

     1
      The Honorable Fernando J. Gaitan, United States District Judge for the
Western District of Missouri.
Guidelines range. His counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the district court erred in applying a sentencing enhancement
based on Castaneda’s role in the offenses. Counsel also seeks leave to withdraw.

      Upon careful review, we conclude that the district court did not clearly err in
finding that Castaneda was a leader or organizer of a criminal activity involving five
or more participants, and we therefore conclude that the challenged enhancement was
proper. See United States v. Mesner, 377 F.3d 849, 851 (8th Cir. 2004) (clear-error
review standard applies to findings underlying role-in-offense enhancement); see also
United States v. Irlmeier, 750 F.3d 759, 763 (8th Cir. 2014) (listing factors court
should consider in deciding whether offender was leader or organizer). Further,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, No. 13-3538, slip op. at 2-3 (8th Cir. Oct. 2, 2014) (unpublished)
(Colloton, J., concurring in part and dissenting in part).
                        ______________________________




                                         -2-